The paper offered for probate was written by deceased, dated January 1, 1870, and was not witnessed. It was written in pencil on two leaves of a memorandum book, and was not subscribed at the end. The name of the deceased appears only in the caption or commencement of the paper. Her decease occurred subsequently to the passage of the present statute relative to olographic wills.
By the Court:
Although by the law in force at the time of the execution of this paper, it was invalid as a will, witnesses being required, the law existing at the time of the death must govern, under which the execution was sufficient, witnesses to an olographic will being unnecessary. The name of the testatrix in the introduction is “ signing it is not necessary that it be subscribed at the end. The requirement of subscription at the end applies to wills not olographic. Such paper must appear on its face to be a completed instrument, which is the case in this instance.